DETAILED ACTION
1.	Claims 1-20 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 4/26/19 and 6/26/20 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS’ as to the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. 	Claim 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
i)	As per claims 15-20 they are rejected because the applicant has provided evidence that the applicant intends the term "computer-readable storage media" to include non-statutory matter. The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph 73.) The Examiner notes the recitation in paragraph 74 excluding “transitory signals” however this definition is only recited in view of the phrases "machine-readable medium" and "computer-readable medium," neither one of which is recited in claim 15. Claim 15 recites “computer-readable storage media”, however claims 16-20 which depend on claim 15 recite “computer-readable medium” but they lack antecedent basis due to this distinction, see below. The words "storage" and/or "recording" axe insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter. The Examiner suggests amending the claim(s) 
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	i)	Claim 1 recites “assign the calibrated material model to a component of a simulation model based on input from the user, a real-world equivalent of the component being made of the physical material.” The Examiner notes it is unclear what is meant by this limitation. Is the real-world equivalent actually being produced in this step from a physical material or is the claim intended to recite that a property of a real-world equivalent of the component would be made from a physical material? It is further unclear the connection between assigning of a calibrated model to a component and the limitation which is noted as indefinite above. This renders the claim vague and indefinite. This further applies to claims 8 and 15. The Examiner will proceed under the interpretation that the claim recites the actual physical construction of the component from a physical material pending clarification from Applicants.
	ii)	Claim 1 recites “using the stable material model and stable set of parameters to simulate response of the real-world equivalent…” There is insufficient antecedent basis for the limitations “the stable material model.” This renders the claims vague and indefinite. This further applies to claims 8 and 15.
iii)	Claim 1 recites “perform an iterative optimization process to calibrate the material model, the iterative optimization process uses an optimization algorithm that enforces a constraint based on Drucker's stability criterion across one or more predetermined strain ranges.” The Examiner notes that a Drucker's stability criterion 
iv)	Claim 15 recites “computer-readable storage media”, however claims 16-20 which depend on claim 15 refer back to the “computer-readable medium.” There is insufficient antecedent basis for the limitation “computer-readable medium” in the claims 16-20. This renders the claims vague and indefinite. 
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman U.S. Patent Publication No. 2006/0010427 in view of Kuna-Ciskał, Halina, and Jacek J. Skrzypek. "CDM based modelling of damage and fracture mechanisms in concrete under tension and compression." Engineering Fracture Mechanics 71.4-6 (2004): 681-698, hereafter K.

Regarding Claim 1: Hoffman discloses A computer simulation system comprising: 
(Hoffman, “[0071] In step 404, a material is subjected to a test to determine a material property (e.g., hardness, ultimate strength, etc.).  The material may be steel, aluminum alloy, copper alloy or any other material of interest.  In step 408, the test data is collected and recorded.” The Examiner notes that testing for hardness and strength represent “deformation modes.”)
a processor configured to execute instructions stored in the memory, which, when executed by the processor, cause the processor to at least: (Hoffman. Figure 10)
display to a user a graphical user interface configured to allow the user to import the experimental test data set; (Hoffman, “[0071] In step 404, a material is subjected to a test to determine a material property (e.g., hardness, ultimate strength, etc.).  The material may be steel, aluminum alloy, copper alloy or any other material of interest.  In step 408, the test data is collected and recorded.”)
receive an identification of the test data set for material model calibration; (Hoffman, [0074] In step 416, the response of the constitutive model is generated under input conditions similar to the input conditions in step 404.  In step 420, the response of the constitutive model is compared to the test data and a parameter estimation process is used to calculate the model parameters.  Once the model parameters are calculated, they are recorded and incorporated into the constitutive model to provide a graphical representation of the model response.  The complete set of model parameters required to numerically model the response of a particular material is called a property set.” The Examiner notes that the constitutive model is used to calibrate the original test model data.)
identify a material model, the material model includes one or more parameters of a parameter set to be calibrated during the material model calibration, the parameter set starting with a set of initial parameter values; (Hoffman, [0074] In step 416, the response of the constitutive model is generated under input conditions similar to the input conditions in step 404.  In step 420, the response of the constitutive model is compared to the test data and a parameter estimation process is used to calculate the model parameters.  Once the model parameters are calculated, they are recorded and incorporated into the constitutive model to provide a graphical representation of the model response.  The complete set of model parameters required to numerically model the response of a particular material is called a property set.” The Examiner notes that the constitutive model is used to calibrate the original test model data.)
perform an iterative optimization process to calibrate the material model… (Hoffman, “[0027] The parameter estimation process is typically an iterative one.  The loads applied during the tests are applied to the model and the model response is compared to the test response.  The parameters are changed until the model response closely matches that of the test data.  A variety of numerical optimization methods have been developed that automate the parameter estimation process.”)
terminate the iterative optimization process, the optimization process generates a calibrated material model; (Hoffman, “[0027] The parameter estimation process is typically an iterative one.  The loads applied during the tests are applied to the model and the model response is compared to the test response.  The parameters are changed until the model response closely matches that of the test data.  A variety of numerical optimization methods have been developed that automate the parameter estimation process.”)
assign the calibrated material model to a component of a simulation model based on input from the user, (Hoffman, “[0027] The parameter estimation process is typically an iterative one.  The loads applied during the tests are applied to the model and the model response is compared to the test response.  The parameters are changed until the model response closely matches that of the test data.  A variety of numerical optimization methods have been developed that automate the parameter estimation process.”)
perform a simulation that includes the component, the simulation using the stable material model and stable set of parameters to simulate response of the real-world equivalent during the simulation. (Hoffman, [0074] In step 416, the response of the constitutive model is generated under input conditions similar to the input conditions in step 404.  In step 420, the response of the constitutive model is compared to the test data and a parameter estimation process is used to calculate the model parameters.  Once the model parameters are calculated, they are recorded and incorporated into the constitutive model to provide a graphical representation of the model response.  The complete set of model parameters required to numerically model the response of a particular material is called a property set.” The Examiner notes that the constitutive model is used to calibrate the original test model data and therefore represents stable model as well as a stable set of parameters. [0005] Computer-based physical models are often used in component and systems design to investigate design performance.  A physical model requires a geometric representation, a definition of physical loads, a mathematical model of the material response, and model parameters that represent a specific material in the model.  The execution of the physical model requires a simulation code which processes the above data and produces a physical simulation of a real event.”)   
	a real-world equivalent of the component being made of the physical material.  (Hoffman, “[0002] Information about materials is essential in component and system design.  For example, components and systems designed in automotive, aerospace, and microelectronics applications require many different types of materials.  Component and systems designers need to have information about the materials in order to select one or more materials that will provide the required performance. [0003] A designer may select a material for use in a component based on one or more design requirements.  The designer typically has an in-depth understanding of materials, and is capable of making an appropriate material selection based on the design requirements.”)
Hoffman does not explicitly recite the iterative optimization process uses an optimization algorithm that enforces a constraint based on Drucker's stability criterion across one or more predetermined strain ranges; 
However K discloses perform an iterative optimization process to calibrate the material model, the iterative optimization process uses an optimization algorithm that enforces a constraint based on Drucker's stability criterion across one or more predetermined strain ranges (K. Page 689, equation 21 is directed to a Druckers stability postulate, which is another way a stability criterion is recited. The paragraph following equation 23 recites the aspect of the use of the constraint in an optimization and an iterative process, “The local tangent stiffness matrix is used for the quasi-Newton algorithm for first iteration step of solving the non-linear equation (17) as long as the local failure criterion (23) holds. The stiffness of the element in the FE mesh that has come to failure is next reduced to zero. As a consequence, the failed element is completely released from stress and the appropriate stress redistribution occurs in the neighbouring elements to ensure the global equilibrium.” Further the one strain range is seen in the same paragraph recited as “However, when broader class of materials is considered, a post-peak softening regime can also be admitted, that would result in strain localisation and a smooth stiffness drop in elements that come to failure.” Specifically strain localization is the phenomenon of a strain band and the ends of the band represent the strain range.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the Drucker's stability criterion as optimization as in K for the material modeling in Hoffman since it allows for accurate testing of the stability of the materials and specifically allows for a “failed element is completely released from stress and the appropriate stress redistribution occurs in the neighbouring elements to ensure the global equilibrium.” (K. Page 689, paragraph following equation 23)

Regarding Claim 2: Hoffman and K do not explicitly recite The computer simulation system of claim 1, wherein the instructions further cause the processor to: display a stability calibration pane within the graphical user interface, the stability calibration pane allows the user to enable or disable the stability constraint violation determination during the iterative process.
	However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to allow for enabling or disabling a constraint during testing. The obviousness is supported by Figures 7-9 of Hoffman which show various panes in the GUI which allow for altering property values, formatted input, various tests, and simulation input. The aspect of activating or deactivating the constraint could simply refer to changing one of these values. 

Regarding Claim 3: Hoffman discloses The computer simulation system of claim 1, wherein the instructions further cause the processor to: identify a range for use during the stability constraint violation determination, the range identifies a range of values within which the material model is to be evaluated for stability. (Hoffman. Paragraph 15, “The constitutive model approximates physical observations of a real material's response over a suitably restricted range.”)
Hoffman and K do not explicitly recite display a stability calibration pane within the graphical user interface.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to allow for a specific pane allowing setting a range for the stability constraint during testing. The obviousness is supported by the recitation in paragraph 15 of Hoffman which recites the setting of this range which in combination with the GUI of Hoffman renders this feature obvious. 

Regarding Claim 4: Hoffman discloses The computer simulation system of claim 1, wherein the graphical user interface further allows the user to select the experimental test data set as a subset of the imported data. (Hoffman. [0073] In order to assist the application to select an appropriate constitutive model from the library, information about the material and the tests are provided to the application.  For example, the application may require information about the type of material (e.g., steel), the type of response (e.g., stress versus strain characteristics), and test conditions (e.g., temperature).  Based on the information, the application selects a constitutive model that generally approximates the material response.”)

Regarding Claim 5: Hoffman discloses The computer simulation system of claim 1, wherein the parameter set has a current set of parameter values at each iteration, wherein each iteration of the iterative optimization process includes: (Hoffman, “[0027] The parameter estimation process is typically an iterative one.  The loads applied during the tests are applied to the model and the model response is compared to the test response.  The parameters are changed until the model response closely matches that of the test data.  A variety of numerical optimization methods have been developed that automate the parameter estimation process.”) evaluating a response of the material model at the current set of parameter values with an objective function, thereby generating an error between the material model response and the test data set; (Hoffman, “[0027] The parameter estimation process is typically an iterative one.  The loads applied during the tests are applied to the model and the model response is compared to the test response.  The parameters are changed until the model response closely matches that of the test data.  A variety of numerical optimization methods have been developed that automate the parameter estimation process.”) computing an updated set of parameter values for the material model based on the error; (Hoffman, “[0027] The parameter estimation process is typically an iterative one.  The loads applied during the tests are applied to the model and the model response is compared to the test response.  The parameters are changed until the model response closely matches that of the test data.  A variety of numerical optimization methods have been developed that automate the parameter estimation process.”)
Hoffman does not explicitly recite determining that the material model with the updated set of parameters violates a stability constraint; upon determining the stability constraint violation, applying a penalty function to the objective function to generate a modified objective function to be used at the next inner iteration; and terminating the constraint violation process for the current iteration of the optimization process when the material model with the updated set of parameters does not violate the stability constraint.
However K discloses determining that the material model with the updated set of parameters violates a stability constraint; (K. Page 689, equation 21 is directed to a Druckers stability postulate, which is another way a stability criterion is recited. The paragraph following equation 23 recites the aspect of the use of the constraint in an optimization and an iterative process) upon determining the stability constraint violation, applying a penalty function to the objective function to generate a modified objective function to be used at the next inner iteration; (K. Page 689, equation 21 is directed to a Druckers stability postulate, which is another way a stability criterion is recited. The paragraph following equation 23 recites the aspect of the use of the constraint in an optimization and an iterative process, “The local tangent stiffness matrix is used for the quasi-Newton algorithm for first iteration step of solving the non-linear equation (17) as long as the local failure criterion (23) holds. The stiffness of the element in the FE mesh that has come to failure is next reduced to zero. As a consequence, the failed element is completely released from stress and the appropriate stress redistribution occurs in the neighbouring elements to ensure the global equilibrium.”) and terminating the constraint violation process for the current iteration of the optimization process when the material model with the updated set of parameters does not violate the stability constraint. (K. Page 689, equation 21 is directed to a Druckers stability postulate, which is another way a stability criterion is recited. The paragraph following equation 23 recites the aspect of the use of the constraint in an optimization and an iterative process, “The local tangent stiffness matrix is used for the quasi-Newton algorithm for first iteration step of solving the non-linear equation (17) as long as the local failure criterion (23) holds. The stiffness of the element in the FE mesh that has come to failure is next reduced to zero. As a consequence, the failed element is completely released from stress and the appropriate stress redistribution occurs in the neighbouring elements to ensure the global equilibrium.”)
	See motivation for claim 1.

Regarding Claim 6: The reference discloses The computer simulation system of claim 5, wherein determining that the material model with the updated set of parameters violates the stability constraint includes determining that a material stiffness matrix of the material model is positive definite. (K. Equation 23 and next paragraph)
	See motivation for claim 1.

Regarding Claim 7: The reference discloses The computer simulation system of claim 6, wherein determining that a material stiffness matrix of the material model is positive definite includes using Sylvester's criterion. (K. Equation 23 and next paragraph)
	See motivation for claim 1.

Regarding Claims 8-14, see rejections for claims 1-7 respectively.
Regarding Claims 15-20, see rejection for claims 1-3, and 5-7 respectively.
Conclusion
7. 	All Claims are rejected.		

8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	i)	Assaker et al. U.S. Patent No. 9977841 is directed to a similar concept of testing materials in component design and simulation.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

SAA



June 17, 2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128